Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/11/2021 has been entered. Claims 1, 7, 11, 14 and 16 are currently amended.  Claim 10 is cancelled.  Claims 1-9 and 11-20 are pending with claims 17-18 and 20 withdrawn from consideration.  Claims 1-9, 11-16 and 19 are under examination in this office action.

Response to Arguments
Applicant's arguments, see page 5-6, filed on 8/11/2021, with respect to 112(b) and 112(d) rejection have been fully considered and are persuasive except for claim 15.  Claim 15 is not amended to overcome the 112(b) rejection.  The 112(b) and 112(d) rejections are withdrawn except for claim 15.  The term "the cycle time…” in claims 15 is a relative term which renders the claim indefinite because it is not clear what cycle time is required for a process without quenching.

Applicant's argument, see page 6-7, filed on 8/11/2021, with respect to 103 rejection over Platek has been fully considered but is not persuasive.  
Applicant made argument that Platek is directed to a non-heat treatable AA5xxx or 5xxx series aluminum alloy having magnesium (Mg) as a predominant alloying element. Methods 
However, Platek teaches wide concentration range of 0.2 to 2.8 wt. % Mg [abstract], so that Mg is not necessarily a predominant alloying element as compared to other elements in the composition.  And Platek expressively teaches that “The aluminum scrap can be almost all types of non-heat treatable and 6xxx series heat treatable aluminum scrap” [0042] and “preferably, the aluminum scrap is comprised of non-heat treatable and heat treatable aluminum alloys such as, for example, Aluminum Association (AA) alloys 1050, 1100, 3003, 3004, 3105, 5052, 5754, 5182, 6061 and 6111, whose compositions are included herein as if specifically set forth” [0043].  Thus, Platek’s aluminum is not limited to non-heat treatable aluminum alloys.
Applicant's argument, see page 7-9, filed on 8/11/2021, with respect to 103 rejection over Sawtell, that Sawtell expressly states that its method excludes thermal treatment steps after quenching, has been fully considered and is persuasive.  The 103 rejection over Sawtell is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the cycle time for performing the heating and the maintaining is at least 50% shorter than a cycle time for an aluminum alloy product prepared without quenching the rolled product after the hot rolling step" in claims 15 is a relative term which renders the claim indefinite.  It is not clear what cycle time is required for a process without quenching.  The same “cycle time” (i.e. 5 minutes) could potentially meet the claim or not meet the claim depending on what comparison “cycle time” (i.e., the one without quenching) is selected, such that the instant claim scope is not unclear and indefinite.  For the purpose of further examination, any cycle time meeting or overlapping the cycle time in current invention will be considered meeting the required limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Platek et al (US 20080041501 A1) in view of ASTM (ASTM Designation: B947-06 Standard .
Regarding claim 1, Platek teaches a method for producing aluminum automotive heat shields or panels such as from scrap derived molten aluminum alloy using a continuous caster to cast the alloy into a slab [abstract].  The alloy is entirely capable of being heat treated, which meets “heat treatable” absent concrete evidence to the contrary.  The casted slab meets the claimed “cast aluminum alloy”.
Platek teaches that "the slab from caster 3 may be heated prior to hot rolling (not shown in FIG. 1) to a temperature of 800 °F to 1100 °F to increase the rolling temperature prior to hot rolling" [0047].  Therefore, the claimed heating and hot rolling is present.
Platek teaches that "If the hot rolled strip is already recrystallized with an optimum texture, then annealing is not required" [0050], and "After hot rolling or annealing sheet 42 may be subject to a continuous rapid quenching such as cold water quench 50 prior to further operations" [0055].  Therefore, the claimed quenching (without annealing) is present.
Platek does not expressively teach the quenching rate.  ASTM teaches quenching hot rolled aluminum alloy slab: the quench controls shall be adequate to ensure that ingots are capable of being hot rolled in accordance with process requirements for the products being produced” [4.2].  With alloy 6061, the minimum cooling rate is 335 °C [Table 2], overlapping the claimed 10-1000 °C/sec.  Therefore, it would have been obvious to modify Platek by applying the quenching rate as taught by ASTM in order to ensure that ingots are capable of being hot rolled in accordance with process requirements.
Alternatively, Li teaches the quenching rate of 15 °F/s to 325 °F/s [0065], which is 8.3 °C/s to 181 °C/s, overlapping the claimed 10-1000 °C/sec.  Li teaches that “the sheet is rapidly quenched to minimize uncontrolled precipitation of Mg2Si to enhance strength and formability to the final product” [0065].  Therefore, it would have been obvious to modify Platek by applying the quenching rate as taught by Li in order to enhance strength and formability to the final product.
Platek teaches "hot rolled sheet 42 is wound into coils 48 or 49" [0052].  The coils 48 and 49 are at the end of the process [Fig. 1].  Thus, the claimed “coiling the rolled product to provide an aluminum alloy product” is present.
Li teaches that after cold rolling, the rolled sheet is subjected to a solution heat treatment to provide a sheet product for forming into a seam welded tube [0034], meeting the claimed preparing the alloy for forming by heating. The solution heat treatment is carried out in a temperature range of 800-1000° F [0064], equivalent to 427-538 °C as determined by the examiner.  The solution heat treatment can be accomplished in as little as a few seconds once the metal has reached the solution heat treating temperature [0065].  The temperature falls within the claimed 400-580 °C; and the duration of a few seconds falls within the claimed 5 minutes or less.  The purpose of the solution heat treatment is to substantially dissolve soluble elements and to ensure the desired mechanical properties of the sheet product [0064-0067].   Therefore, for the purpose of substantially dissolving soluble elements and ensuring the desired 

Regarding claim 2-3, ASTM teaches quenching hot rolled aluminum alloy slab: the quench controls shall be adequate to ensure that ingots are capable of being hot rolled in accordance with process requirements for the products being produced” [4.2].  With alloy 6061, the minimum cooling rate is 335 °C [Table 2], overlapping the claimed 200-1000 °C/sec and 500-1000 °C/sec.  Therefore, in order to ensure the process requirements, it would be obvious to combine ASTM with Platek to arrive at the claimed quench rate.

Regarding claim 4-5, Platek teaches that "If the hot rolled strip is already recrystallized with an optimum texture, then annealing is not required" [0050], and "After hot rolling or annealing sheet 42 may be subject to a continuous rapid quenching such as cold water quench 50 prior to further operations" [0055].  Therefore, the claimed quenching immediately after hot rolling is present.  And the cold water falls within the claimed air, water, oil, a water-oil emulsion, or any combination thereof.

Regarding claim 6, Platek teaches that "after hot rolling, with or without annealing and cooling, the resulting strip 42 may be cold rolled" [0053].  Thus, the claimed cold rolling in claim 6 is expected.  

Regarding claim 7, Platek in view of Li teaches a forming step as stated in claim 1 rejection.  Platek’s process does not have annealing after forming [Fig. 2]. Li’s process does not have annealing after forming [Fig. 2].  Therefore, one of ordinary skill would expect that an annealing step is not performed subsequent to a forming step.

Regarding claim 8, Platek expressively teaches that “preferably, the aluminum scrap is comprised of non-heat treatable and heat treatable aluminum alloys such as, for example, Aluminum Association (AA) alloys 1050, 1100, 3003, 3004, 3105, 5052, 5754, 5182, 6061 and 6111, whose compositions are included herein as if specifically set forth” [0043], overlapping the claimed heat treatable aluminum alloy comprising 2xxx, 6xxx, 7xxx, or 8xxx series.  In addition, Platek teaches the aluminum alloy “comprising 0.1 to 0.7 wt. % Si, 0.2 to 0.9 wt. % Fe, 0.05 to 0.5 wt. % Cu, 0.05 to 1.3, wt. % Mn, 0.2 to 2.8, wt. % Mg, 0.3 wt. % max. Cr, 0.3 wt. % max. Zn, 0.2 wt. % max. Ti, the remainder aluminum” [0030].  One of ordinary skill would recognize that this composition meets the 6xxx aluminum alloy because 6xxx alloys merely require major amounts of Mg and Si.

Regarding claim 9, Platek teaches the aluminum product is aluminum alloy vehicular heat shields or panels made from scrap aluminum and more particularly, it relates to a method of melting scrap aluminum and casting it into sheet [0001].  Since Platek does not teach cladding or laminating, one of ordinary skill would expect the product is a monolithic product.

Regarding claim 11-13, Li teaches that the solution heat treatment can be accomplished in as little as a few seconds once the metal has reached the solution heat treating temperature [0065], falling within the claimed 3 minutes or less, 1 minutes or less, and 30 seconds or less, respectively.

Regarding claim 14, since Li teaches the solution heat treatment time in as little as a few seconds as stated in claims 1 and 11-13 above, the claimed cycle time at least 50% shorter than an at least 15 minute cycle time without quenching is expected to be present.

Regarding claim 15, since Li teaches the solution heat treatment time falling within the claimed time ranges as stated in claims 1 and 11-13 above, the claimed cycle time at least 50% shorter than a cycle time without quenching is expected to be present because Platek meets the applicant’s cycle time as interpreted above.

Regarding claim 16, Li teaches that “after solution heat treating and quenching, rolled sheet is formed into the shape of a tube having a seam” [0071].  

Regarding claim 19, Platek teaches a method for producing aluminum drive shafts from molten aluminum alloy using a continuous caster to cast the alloy into a slab [abstract].  The 
Platek teaches that "the slab from caster 3 may be heated prior to hot rolling (not shown in FIG. 1) to a temperature of 800 °F to 1100 °F to increase the rolling temperature prior to hot rolling" [0047].  Therefore, the claimed heating and hot rolling is present.
Platek teaches that "If the hot rolled strip is already recrystallized with an optimum texture, then annealing is not required" [0050], and "After hot rolling or annealing sheet 42 may be subject to a continuous rapid quenching such as cold water quench 50 prior to further operations" [0055].  Therefore, the claimed quenching (without annealing) is present.
Platek teaches the quenching rate of 15 °F/s to 325 °F/s [0065], which is 8.3 °C/s to 181 °C/s, overlapping the claimed 10-1000 °C/sec.
Platek teaches "hot rolled sheet 42 is wound into coils 48 or 49" [0052].  The coils 48 and 49 are at the end of the process [Fig. 1].  Thus, the claimed “coiling the rolled product to provide an aluminum alloy product” is present.
Platek teaches that “Hot mill 30 is comprised of one or more pairs of oppositely opposed rolls 32 which reduces the thickness of the slab a controlled amount as it passes between each stand of rolls” [0047], meeting the current hot rolling mill comprising a plurality of stands, wherein each stand is followed by a quenching system and quenching the rolled product upon exit from at least one stand in the plurality of stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734